EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. David Klein, Registration No. 33,253 on 7/11/2022.
The following claims had been amended:
1. (Currently Amended) A mouse pad comprising: 
a mouse pad body; and 
a mobile device support area, extending from a side of the mouse pad body, and turning clockwise to stick out towards the top of the mouse pad body and transform into a mobile device support stand, 
wherein the mobile device support area sequentially comprises a flip plate, a bonded    plate and a plate member, and the flip plate can be folded, so that the bonded plate andthe plate member are folded until the bonded plate is attached to the plate member,      and the flip plate at the top of the mouse pad is inclined, so that the periphery of the flip plate abuts an external mobile device, and the mobile device support area is  
in a cross-section view, wherein the flip plate and the mouse pad body have a first longitudinal bent portion therebetween; the flip plate and the bonded plate have a second longitudinal bent portion therebetween; the bonded plate and the plate member have a third longitudinal bent portion therebetween; and the plate member and the mouse pad body have a fourth longitudinal bent portion therebetween; and
a bulging wrist rest portion extending from a side of the mouse pad body.
2. (Cancelled) 
3. (Currently amended) The mouse pad as claimed in claim 1, wherein 
7. (Cancelled)
8. (Currently amended) The mouse pad as claimed in claim 1, wherein .

The following is an examiner’s statement of reasons for allowance:
The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited wherein the mobile device support area sequentially comprises a flip plate, a bonded    plate and a plate member, and the flip plate can be folded, so that the bonded plate and the plate member are folded until the bonded plate is attached to the plate member,     and the flip plate at the top of the mouse pad is inclined, so that the periphery of the flip    plate abuts an external mobile device, and the mobile device support area is  
a cross-shaped support stand in a cross-section view, wherein the flip plate and the mouse pad body have a first longitudinal bent portion therebetween; the flip plate and the bonded plate have a second longitudinal bent portion therebetween; the bonded plate and the plate member have a third longitudinal bent portion therebetween; and the plate member and the mouse pad body have a fourth longitudinal bent portion therebetween; and a bulging wrist rest portion extending from a side of the mouse pad body in claim 1, when taken in the context of the claims as a whole.
At best the prior arts of record, specifically Moon et al.  (US 20070210172 A1) discloses a portable cradle for a portable terminal which includes a housing; a first cradle body rotatably connected to the housing by means of a first hinge so as to be received in the housing, or of which a portion is apart from the housing and inclined; and a second cradle body rotatably connected to the housing by means of a second hinge which is spaced from the first hinge so as to be received in the housing, the second cradle body supporting the first cradle body which is inclined and adjusting an inclination angle of the first cradle body, on which the first cradle body can slide… see abstract. 
In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim 1 and as a whole.
Thus, claim 1 is allowed over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XUYANG XIA
Primary Examiner, 
Art Unit 2143






/XUYANG XIA/
Primary Examiner, Art Unit 2143